TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00422-CV



                                   Jeffrey T. Hanson, Appellant

                                                  v.

              NNN 1 & 2 Met Center 1, LLC; NNN 1 & 2 Met Center 2, LLC;
              NNN 1 & 2 Met Center 3, LLC; NNN 1 & 2 Met Center 4, LLC;
              NNN 1 & 2 Met Center 5, LLC; NNN 1 & 2 Met Center 7, LLC;
             NNN 1 & 2 Met Center 10, LLC; NNN 1 & 2 Met Center 11, LLC;
             NNN 1 & 2 Met Center 12, LLC; NNN 1 & 2 Met Center 13, LLC;
             NNN 1 & 2 Met Center 17, LLC; NNN 1 & 2 Met Center 18, LLC;
             NNN 1 & 2 Met Center 19, LLC; NNN 1 & 2 Met Center 20, LLC;
             NNN 1 & 2 Met Center 21, LLC; NNN 1 & 2 Met Center 22, LLC;
                       NNN 1 & 2 Met Center 23, LLC, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
    NO. D-1-GN-12-002595, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION

               The parties have filed a joint status report in this abated appeal requesting that we

continue the abatement of this appeal for 30 days pending continuing settlement negotiations. We

grant the motion and abate the appeal until March 21, 2014. All appellate deadlines will be tolled

during the period of abatement. The parties shall submit either a motion to reinstate or a joint status

report concerning the status of settlement negotiations no later than March 21, 2014.
                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: February 21, 2014




                                               2